Broyles, C. J.
1. “This court has no power to correct a mistake in a brief of evidence which has been approved by the trial judge and filed in the office of the clerk of the trial court. And this is true notwithstanding the trial judge may afterwards sign a certificate stating that the brief as approved and filed contains such mistake.” Minhinnett v. State, 106 Ga. 141 (2) (32 S. E. 19) ; Jones v. State, 64 Ga. 698 (2). Under the foregoing ruling this court can not consider the additional evidence sent up by agreement of counsel for both parties to this case and with the approval of the trial judge.
2. The charge of the court upon the subject of “confessions” was authorized by the evidence and was not erroneous for any reason assigned.
3. The alleged newly discovered evidence was merely cumulative, and was not of such a character as would probably cause a different verdict upon another trial.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.